Citation Nr: 0842093	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
excision of a recurrent ganglion cyst, right wrist. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for residuals of a 
right foot injury.

4.  Entitlement to service connection for a right knee 
disorder, claimed as arthritis due to exposure to herbicides.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, and from January 1991 to July 1991.  He also 
had additional periods of active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) in the Reserves and 
National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right wrist disorder due to shrapnel was not 
manifest during service; shrapnel wounds to the right wrist 
have not been shown. 

2.  By clear and unmistakable evidence, the veteran had 
undergone excisions of ganglion cysts of the right wrist 
prior to his second period of active duty.

3.  The in-service excision of a ganglion cyst of the right 
wrist was ameliorative and did not result in a permanent 
worsening of the disorder.

4.  Hemorrhoids were not demonstrated during service or for 
over ten years thereafter; hemorrhoids are unrelated to 
active service.

5.  A chronic right foot disorder was not manifest during 
service or during a period of ACDUTRA or INACDUTRA.

6.  Right foot or ankle complaints were not identified until 
2001 and are unrelated to service.

7.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

8.  The veteran's right knee complaints are not recognized by 
VA as causally related to exposure to herbicide agents used 
in Vietnam.  

9.  A chronic right knee disorder was not manifest during 
service; right knee pathology was not identified until 2001 
and is unrelated to service.

10.  In an unappealed April 1976 decision, the RO denied 
service connection for high frequency hearing loss. 
 
11.  The evidence added to the record since April 1976, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for hearing loss.




CONCLUSIONS OF LAW

1.  Residuals of an excision of a recurrent ganglion cyst, 
right wrist, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2008).

2.  Hemorrhoids were not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

3.  Residuals of a right foot injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303 (2008).

4.  A right knee disorder, claimed as arthritis due to 
exposure to herbicides, was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.304 3.307, 3.309 (2008). 

5.  The evidence received subsequent to the April 1976 rating 
decision is new and material, and the criteria to reopen the 
claim of entitlement to service connection for hearing loss 
have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Recurrent Ganglion Cyst

The veteran contends that he is entitled to service 
connection for a recurrent ganglion cyst of the right wrist.  
He also asserts that he sustained shrapnel wounds to the 
right wrist during his first period of active duty.

In addition to the law and regulations outlined above, a 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1132. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises. The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service. Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof." 38 C.F.R. § 3.304(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). The Court has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record. Miller v. West, 11 Vet. App. 345, 348 
(1998). 

Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be." Harris v. 
West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b). 

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306. See VAOPGCPREC 3-2003 (July 16, 2003). In 
addition, the usual effects of medical and surgical treatment 
in service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened. Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003). In 
addition, the usual effects of medical and surgical treatment 
in service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

At the hearing before the Board, the veteran testified that 
he injured his right wrist when he was hit by shrapnel in an 
attack from the enemy.  He related that the shrapnel was cut 
out and he was "clamped up."  He reflected that he was 
entitled to receive the Purple Heart but a problem with the 
paper work catching up with his reassignment resulted in the 
award not being made.  

Service treatment records from the veteran's first tour of 
duty (which include only the entrance and separation 
examination) were negative for complaints of, treatment for, 
or a diagnosis of a right wrist injury or a ganglion cyst of 
the right wrist.  The February 971 separation examination 
showed a normal clinical evaluation of the upper extremities.  
Scars were noted on both hands (not the wrists) but no 
details were provided.  Moreover, he self-reported no tumors, 
growth, cyst, or cancer.

Military physical examinations dated in February 1975, July 
1979, April 1983, and April 1987 do not show any complaints 
associated with the right wrist or with a ganglion cyst of 
the right wrist.  In corresponding Reports of Medical 
History, he continued to deny tumors, growth, cyst, or 
cancer.  Moreover, the veteran underwent an Agent Orange 
registry examination in August 1984 and the clinical 
assessment of his extremities was normal.

An August 1989 physical showed a normal clinical evaluation 
of the upper extremities; however, in the corresponding 
Report of Medical History, he self-reported that he had 
problems with, among other things, his right wrist due to 
"previous breaks and surgery" and he checked "yes" to 
tumor, growth, cyst, cancer and wrote in "ganglion" above 
the word cyst.  

In the comments section, he further noted that he was 
operated on in 1986 and 1987 for "extreme swelling in right 
hand & wrist. [The doctor] removed several cysts in two 
operations and advised me to limit stress on those areas as 
much as possible.  Recurrent problems still exist."  There 
was no mention of a right wrist shrapnel injury.

Although there were no physical findings made of residual 
scarring, the examining physician acknowledged the orthopedic 
injuries as identified by the veteran.  Therefore, the Board 
finds that this evidence supports a determination that he had 
ganglion cysts removed prior to his second tour of duty.  In 
January 1991, he was ordered to active duty but it does not 
appear that he underwent an entrance examination.  

Nonetheless, in March 1991, he was treated for a symptomatic 
ganglion cyst of the right wrist with a history of previous 
surgeries.  While a history provided by the veteran of the 
pre-service existence of conditions does not, in itself, 
constitute a notation of a pre-existing condition, 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995), the presumption 
of soundness upon entry into service may be rebutted with 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In this case, it is apparent to the Board that the physical 
assessment and notation of a history of a recurrent ganglion 
cyst of the right wrist was the confirmation that the 
physical findings were consistent with prior ganglion cysts 
surgeries.  As there was no pertinent antecedent incident in 
those initial two months of service, this is clear and 
unmistakable proof that right wrist ganglion cysts existed 
prior to service.

Next, the Board concludes that the veteran's recurrent right 
wrist ganglion cyst was not aggravated by active duty 
service.  Although he underwent surgical excision of the cyst 
while on active duty, the separation examination dated in 
June 1991, two months after the procedure, showed a normal 
clinical evaluation the his upper extremities.  This evidence 
indicates that there was no chronic worsening of the 
disorder.  

Moreover, the post-operative follow-up reflected that the 
sutures were removed and that the wound looked okay.  The 
Board finds that this is clear and unmistakable evidence of a 
finding that the disorder was not aggravated by service as he 
underwent a medical evaluation at the time of discharge which 
was normal.  

Moreover, and significantly, as noted above, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  Having found that the recurrent 
ganglion cysts pre-existed service and was not aggravated by 
service, the Board finds that the surgical procedure 
undertaken while the veteran was on active duty served to 
ameliorate the disorder and is not otherwise entitled to 
service connection.  Also of note, it does not appear that 
the veteran has any current problems with recurrent cysts of 
the right wrist.  

In summary, the Board finds the evidence clearly and 
unmistakably shows that the veteran's recurrent ganglion 
cysts existed prior to service, and that his recurrent 
condition was clearly and unmistakably not aggravated during 
service. The claim for service connection for residuals of a 
ganglion cyst of the right wrist is denied, and the benefit-
of-the-doubt doctrine is not for application.

The Board has also considered the veteran's claim of shrapnel 
wounds to the right wrist.  First, service treatment records, 
most specifically the February 1971 separation examination, 
are silent as to right wrist shrapnel residuals.  Further, 
post-service treatment records do not show shrapnel wounds to 
the right wrist.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
evidence of a current disability related to shrapnel wounds 
to the right wrist, the claim must be denied.



Hemorrhoids

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to hemorrhoids. The 
separation examination in February 1971, from the veteran's 
first tour of active duty service, indicated a normal anus 
and rectum medical evaluation.  

Physical examinations from subsequent Reserves component 
service (Army Reserves and National Guard) dated in February 
1975, July 1979, April 1983, April 1987, and August 1989, as 
well as an April 1984 Agent Orange registry examination, show 
normal clinical evaluations of the anus and rectum.  The 
veteran's silence, when otherwise reporting his past medical 
history constitutes negative evidence.  

In January 1991, he was recalled to active duty.  There were 
no complaints of, treatment for, or a diagnosis related to 
hemorrhoids during his brief second period of active duty.  A 
June 1991 separation examination noted a normal anus and 
rectum.

Based on the foregoing, none of the available service 
treatment records demonstrate that hemorrhoids were incurred 
in active service.  However, this does not in itself preclude 
a grant of service connection.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current hemorrhoids are 
causally related to active service for the reasons discussed 
below.  First, the post-service evidence does not reflect 
complaints or treatment for hemorrhoids until July 2003, over 
ten years following the veteran's separation from service.  
At the time of treatment, his chief complaint was that he had 
noted a blister-type swelling inside his rectum, two months 
prior.  He was diagnosed with hemorrhoids at that time. 

While he has testified that he had hemorrhoids in basic 
training, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to hemorrhoids in July 2003 (over a 10-year 
gap). Furthermore, when he sought to establish medical care 
in July 2003, he did not report that his symptomatology was 
related to an in-service injury but rather attributed it to 
an acute event of two months' duration.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's hemorrhoids to active duty, despite his contentions 
to the contrary.    

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Residuals of a Right Foot Injury

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

At the hearing before the Board, the veteran testified that 
he injured his right foot in service.  Service treatment 
records from the veteran's first period of active duty 
reflect no complaints of treatment for, or diagnosis related 
to the right foot.  At the time of discharge in 1971, the 
clinical evaluation of his lower extremities was normal.  
Therefore, the evidence does not show residuals of a chronic 
right foot injury during his first period of service.

Subsequently, the veteran reenlisted in the Reserves in 1975.  
He related that he had fractured his right leg (ankle) in 
April 1974.  He underwent an orthopedic consultation in June 
1975.  The fracture was noted to be well-healed and the 
hardware had been removed.  He was found fit for retention.  
In August 1976, he twisted his right ankle after stepping 
into a hole.  The clinical assessment was sprained ankle.  He 
was excused from physical training or running for the 
remainder of the week and placed on light duty.  

Even accepting that the veteran sustained an ankle sprain 
during a period of ACDUTRA or INACDUTRA, the evidence does 
not show a chronic disability as a result.  Specifically, in 
a July 1979 service examination, the clinical evaluation of 
his lower extremities was normal.  Similarly, examinations in 
April 1983, April 1987, and April 1989 showed a normal 
evaluation of his lower extremities.  

In the April 1983 and April 1987 Reports of Medical History, 
he self-reported that he was in good physical condition and 
had no physical problems.  He identified his usual occupation 
as Deputy Sheriff.  In addition, at the Agent Orange registry 
examination in August 1984, he reported a previous history of 
a fractured right leg but the clinical evaluation of his 
lower extremities was normal.

In January 1991, the veteran was recalled to active duty.  
There is no entrance examination of record.  Nonetheless, the 
record reflects clear and unmistakable evidence that he has 
sustained a fractured ankle prior to his second period of 
active duty.  Significantly, at the time of enlistment in the 
National Guard, an orthopedic work-up was done and he was 
found to be fit.  The evidence does not show an intervening 
events; therefore, the Board finds that he was entitled to 
the presumption of soundness at the time of his second period 
of active duty.

In March 1991, he reported problems with a cyst on his right 
wrist.  The only evidence of record during his second period 
of active duty discussed the wrist disorder.  At the time of 
discharge in June 1991, he related that his right foot was 
painful and swelled.  Nonetheless, the clinical evaluation of 
his lower extremities was normal.  Therefore, the Board finds 
that the evidence does not show chronic disability at the 
time of discharge from his second period of active duty.

Next, post-service evidence does not reflect right ankle 
symptomatology for many years after service discharge.  
Specifically, the first indication of right ankle 
symptomatology is 2001, when he reported pain of the right 
knee and ankle.  He was advised to take Motrin on a regular 
basis.  While he sought treatment for a variety of complaints 
prior to that time, April 2001 was first identified complaint 
associated with the right ankle.  In November 2001, "pain in 
joint involving lower leg," was added to the VA clinical 
list of problems.  There was no other specific diagnosis.  

Even assuming a current diagnosis related to the right ankle, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1991) and initial reported symptoms 
related to the right ankle in 2001 (a 10-year gap).  
Furthermore, when he reported problems with the right ankle, 
the veteran did not report that it was related to service or 
that it was of longstanding duration.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that no 
health care provider has attributed the veteran's right ankle 
complaints to active duty, despite his contentions to the 
contrary.  

Because service treatment records are silent as to chronic 
right ankle pathology, right ankle symptomatology was not 
identified for many years after discharge, and the medical 
evidence does not establish a nexus between his current 
complaints and active duty, the appeal is denied.

Right Knee Disorder

At the hearing before the Board, the veteran testified that 
he injured his right knee during his first period of service 
when he was hit by shrapnel in an attack from the enemy.  In 
the alternative, the record suggests that he is claiming a 
right knee disorder as a result of exposure to Agent Orange.

In addition to the laws and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran has service in the Republic of Vietnam and 
exposure to herbicides is conceded.  Service treatment 
records from his first period of active duty reflect no 
complaints of treatment for, or diagnosis related to the 
right knee.  At the time of discharge in 1971, the clinical 
evaluation of his lower extremities was normal.  Therefore, 
the evidence does not show residuals of a shrapnel wound to 
the right knee during his first period of service.

Subsequently, the veteran reenlisted in the Reserves in 1975.  
His February 1975 enlistment examination, in addition to 
periodic examinations dated in July 1979, April 1983, April 
1987, and April 1989 showed a normal evaluation of his lower 
extremities.  There were no knee complaints reported in any 
examination.  In addition, at the Agent Orange registry 
examination in August 1984, he reported a previous history of 
a fractured right leg (ankle) but the clinical evaluation of 
his lower extremities was normal.

In January 1991, the veteran was recalled to active duty.  
There is no entrance examination of record.  Service 
treatment records noted only complaints of a ganglion cyst of 
the right wrist.  At the time of discharge in June 1991, the 
examining physician noted "bone deformity - torn up R 
knee."  Nonetheless, the clinical evaluation of his lower 
extremities was normal and there was no indication of any 
right knee complaints in service.  

Next, post-service evidence does not reflect right knee 
symptomatology for many years after service discharge.  
Specifically, the first indication of right knee 
symptomatology is 2001, when he reported pain of the right 
knee and ankle.  He was advised to take Motrin on a regular 
basis.  As with the ankle claim above, April 2001 was first 
identified complaint associated with the right knee.  In 
November 2001, "pain in joint involving lower leg," was 
added to the VA clinical list of problems but a specific 
diagnosis was not identified.  A past history of right knee 
arthroscopic surgery is noted.  

Even assuming a current diagnosis related to the right knee, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1991) and initial reported symptoms 
related to the right ankle in 2001 (a 10-year gap).  
Furthermore, when he reported problems with the right knee, 
the veteran did not report that it was related to service or 
that it was of longstanding duration.  See Maxson, 230 F.3d 
at 1333; Mense, 1 Vet. App. at 356.  Therefore, the Board 
finds that the evidence does not support continuity of 
symptomatology.

Next, the Board finds that no health care provider has 
attributed the veteran's right knee complaints to active 
duty, despite his contentions to the contrary.  Because 
service treatment records are silent as to chronic right knee 
pathology (including shrapnel residuals), right knee 
symptomatology was not identified for many years after 
discharge, and the medical evidence does not establish a 
nexus between his current complaints and active duty, the 
appeal is denied.

With respect to all the claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements and sworn testimony from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued cysts, hemorrhoids, right ankle, and right knee 
problems since active service is inconsistent with the other 
evidence of record.  Indeed, while he stated that his 
disorders began in service, the separation examinations from 
both periods of active duty were absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to the disorders for many years following 
active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his claimed disorders and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, as the weight of evidence 
is against the claims, the Board is unable to grant the 
benefit sought. 

New and Material Evidence to Reopen Claim for Hearing Loss

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999); but see 38 U.S.C.A. § 5103A (eliminates the concept 
of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Board observes that a rating decision denying service 
connection for hearing loss was issued in April 1976.  At 
that time, hearing loss was not shown by the evidence of 
record.  The veteran did not appeal this decisions and it 
became final.

The veteran requested to reopen his claim of entitlement to 
service connection for hearing loss in November 2004.  Based 
on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

The evidence of record at the time of the April 1976 rating 
decision included service treatment records.  The evidence 
added to the record since the April 1976 rating decision 
includes a private opinion that it is "very possible" that 
in-service noise exposure caused the veteran's current 
hearing loss.  

The private treatment record discussed above had not 
previously been submitted to the RO and is not cumulative or 
redundant of other evidence of record.  As such, that 
evidence is new under 38 C.F.R. § 3.156(a).   Moreover, the 
new evidence establishes that the veteran has a hearing loss, 
which was not previously shown, and comments on a potential 
relationship between hearing loss and active duty.  As the 
evidence relates to an unestablished fact to substantiate the 
claim, it is found to be material. 

Accordingly, as the evidence associated with the claims file 
is both new and material as to issue on appeal, the veteran's 
claim for entitlement to service connection for hearing loss 
is reopened.  The appeal is granted to this extent.  Having 
found that the claim should be reopened, the Board will 
address the merits of the veteran's claim for service 
connection for hearing loss in the REMAND portion of the 
decision below.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for hearing loss.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

With respect to the remaining claims,  the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in March 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, the veteran submitted 
private treatment records.  In addition, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in September 2008. 

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for man years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for VA examinations is not be warranted.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to these 
claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of excisions of a recurrent 
ganglion cyst, right wrist, is denied. 

Service connection for hemorrhoids is denied.

Service connection for residuals of a right foot injury is 
denied.

Service connection for a right knee disorder, claimed as 
arthritis due to exposure to herbicides, is denied.

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).   

With respect to the veteran's claim for hearing loss, 
although his private audiologist opined in an August 2005 
letter that "it is very possible and at least as likely as 
not that (his hearing loss) could have been caused by 
exposure to loud noise during (his) military service," the 
opinion is internally inconsistent and not sufficient to 
grant service connection. 

On one hand, the law provides that service connection may not 
be based on resort to speculation or remote possibility, even 
"very possible" is insufficient to establish service 
connection.  On the other hand, the standard of "at least as 
likely as not" is sufficient.  In this case, the private 
audiologist assertion of both renders the opinion unclear.

Moreover, the private audiologist did not discuss the basis 
for the opinion, nor does it appear that he had the claims 
file for review.  Additionally, the private audiologist did 
not distinguish between the veteran's two periods of active 
duty service, and Reserves component duty, including ACDUTRA 
and INACDUTRA.  Rather, it appears that he considered the 
veteran's entire military career as "active service." 

A review of the medical evidence shows that although there 
was no hearing loss noted during the veteran's first tour of 
active duty, diminished hearing was noted four years later in 
a February 1975 medical examination taken while he was in the 
Army National Guard.  Hearing loss was noted consistently 
during subsequent Reserves medical examinations.  It was 
additionally noted in the June 1991 examination, taken just 
prior to his separation from his second tour of active duty.

The Board finds the private medical opinion is no more than 
an "indication" that the veteran's hearing loss may be 
associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his bilateral hearing 
loss is causally related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment record 
from the VA Medical Center in Columbia, 
South Carolina, for the period from 
November 2007 to the present.

2.  Thereafter, schedule the veteran for 
an audiological examination to evaluate 
the relationship between his diminished 
hearing and active duty service.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
than not (i.e., probability of 50 
percent) that diminished hearing is 
causally related to an active duty period 
of service. Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


